Citation Nr: 1718606	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-16 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for residuals, status-post subcutaneous ulnar nerve transposition, left (left arm disability). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and T.D.




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for entitlement to a disability rating in excess of 20 percent for a left arm disability.

A hearing was held in February 2010 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the claims file.

The Board remanded the claim for entitlement to an increased rating for a left arm disability for further development in December 2010.  In April 2014 and December 2016 the Board remanded the increased rating and TDIU claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the case must again be remanded as the Board's previous remand instructions were not followed.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Board's previous remand directed that the Veteran be provided with a VA examination to ascertain the current severity of his service connected left arm disability.  The remand instructions specifically requested, in part, that "the examiner should provide the range of motion in degrees for the Veteran's left wrist as well as the undamaged right wrist."  The VA examination conducted in January 2017 did not include such range of motion testing.  Thus, the examination is not adequate for ratings purposes.  See Barr, 21 Vet. App. at 311-12.  Another examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to ascertain the severity and manifestation of his service-connected residuals, status-post subcutaneous ulnar nerve transposition, left (left arm disability).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left arm disability.  In particular, he or she should provide an opinion as to whether the paralysis of the left ulnar nerve is complete or incomplete. If the paralysis of the left ulnar nerve is incomplete, the examiner should opine as to whether the disorder is mild, moderate, or severe in nature.

The examiner should provide the range of motion in degrees for the Veteran's left wrist as well as the undamaged right wrist.  In so doing, the examiner should test the Veteran's ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




